Argued December 1, 1933.
Albert Tarlo arose early on the morning of November 27, 1930, fired one shot into the brain of his wife, who was asleep in the same room, proceeded to the bedroom of his sleeping daughter and shot her in the same way, and then turned the pistol on his own head. The wife and daughter died instantly in their sleep. He survived for a few hours. The daughter left no will. The question before us is whether her estate shall be distributed to the administrator of her father, or to her maternal grandfather, Louis Koch, who is her next of kin if the inheritance may not pass through her father. The orphans' court awarded the property to the administrator of the father. Louis Koch has appealed.
Full and most complete briefs have been submitted to us in which the general policy of the law and decisions from many jurisdictions have been discussed and analyzed. As we see it, however, the question to be decided lies in a very narrow field, that embraced by the language of section 23 of the Intestate Act approved June 7, 1917, P. L. 429, 20 P. S. 136, which reads as follows: "No person who shall be finally adjudged guilty, either as principal or accessory, of murder of the first or second degree, shall be entitled to inherit or take any part of the real or personal estate of the person killed, as surviving spouse, heir, or next of kin to such person under the provisions of this act." With the section in view, it is quite apparent that the field of inquiry is further limited to the meaning of but one of its words, "adjudged." Does it connote final conviction in the court of oyer and terminer? If it does, then of course there can be no blocking of the usual course of descent as the killer was not tried and convicted. His suicide prevented this.
We are of the opinion that the language used in the section is that of the criminal law and that the expression "shall be finally adjudged guilty" means the judgment of a court of competent jurisdiction to pass on the question of guilt in murder, the court of oyer and terminer; *Page 324 
that the word "adjudged" as used in the statute is the equivalent of "convicted and sentenced." "The word 'adjudged' as used in Rev. St. [of New York], article II, page 68, section 1, declaring that every person who shall wilfully swear falsely shall, on conviction, be 'adjudged' guilty of perjury, and shall not thereafter be received as a witness in any cause, is synonymous with 'convicted'; and hence a verdict finding one guilty of perjury does not disqualify him as a witness until sentence has been pronounced thereon": Words  Phrases, 1st Series, volume 1, page 192, citing Blaufus v. People, 69 N.Y. 107,111, 25 Am. Rep. 148. See also Searight v. Com., 13 S. 
R. 301, GIBSON, J. There must be not only a conviction, but judgment of the court and the judgment in criminal cases is the sentence. "Finally adjudged" means convicted and sentenced and the sentence not appealed, or, if appealed, that the judgment of sentence has been affirmed.
While it is true that the views expressed by those who draft or enact laws are not a safe guide when the courts are called upon to determine the meaning of the words employed therein (Cumberland v. Boyd, 113 Pa. 52; Lenhart v. Cambria Co., 29 Pa. Super. 350; Hood Rubber Co. v. Commissioner of Corporations and Taxation, 268 Mass. 355; Lapina v. Williams,232 U.S. 78, 90; Gasoline Products Co. v. Champlin Co.,283 U.S. 494), yet in order to get at the old law, the mischief and the remedy and properly to understand and construe a statute embodying the latter, the history of the enactment in question may always be considered: Miles's Est., 272 Pa. 329, 339; Com. v. Quaker City Cab Co., 287 Pa. 161, 169; Orlosky v. Haskell,304 Pa. 57, 66. In Miles's Est., it was pointed out that the United States Supreme Court in Duplex Printing Press Co. v. Deering, 254 U.S. 443, determined that the report of a committee, having a bill in charge during its passage "may be regarded [judicially] as an exposition of the legislative intent in a case where otherwise the meaning of a statute is *Page 325 
obscure." In that case, the Supreme Court said (page 474): "By repeated decisions of this court it has come to be well established that the debates in congress expressive of the views and motives of individual members are not a safe guide, and hence may not be resorted to, in ascertaining the meaning and purpose of the law-making body. . . . . . . But reports of committees of house or senate stand upon a more solid footing, and may be regarded as an exposition of the legislative intent in a case where otherwise the meaning of a statute is obscure." To the same effect are McDowell v. Addams, 45 Pa. 430; Whitaker's Est., 175 Pa. 139; Binns v. U.S., 194 U.S. 486.
The report of a commission appointed to codify the law upon a given subject is entitled to even greater weight than the report of a committee; especially is this so where the legislature enacts the exact language of the commission's draft. The act which we are considering was the result of the study and recommendation of an able commission appointed by the governor of the Commonwealth. Section 23 is in the exact language of their recommendation. In their report (page 47) they say: "This is a new section framed to meet the situation presented in Carpenter's Est., 170 Pa. 203. In that case, a son killed his father, was convicted of murder and was executed therefor. His mother, the widow of the intestate, was convicted as an accessory after the fact and duly sentenced. The motive of the crime was to get possession of the estate of the decedent, and the Supreme Court was constrained to hold that the criminals had not forfeited their rights under the intestate law. . . . . . . The commissioners are of opinion however that the guilt of the party charged with the crime should be determined by his conviction in the proper forum." It is impossible to conclude that the legislature in approving the language of the section as the commission had drafted it did not do so with the intent that it should have the effect which the commission designed and pointed out to *Page 326 
the law makers. To give it a wider effect by our saying that in using the words "adjudged guilty" the legislature meant more than the commission intended and meant "adjudged guilty" by the orphans' court, as appellant contends, would be to close our eyes to the obvious when everything points the other way. If the law is to be changed so as to cover the situation before us, it is for the legislature to make the change, not for us.
The decree is affirmed at appellant's cost.